DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisitor” in claims 1, 3 and 7; “a pre-processor” in claims 1, 3 and 7; “a tool attachment abnormality detector” in claims 1, 3 and 7; and “ a learner” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Objections
Claims 3 and 7 are objected to because of the following informalities: 
Claim 3 recites “… when the tool is attached to the tool magazine …” in lines 9-10 and  “… attachment of the tool …” in line 14; hence, there is antecedent support for “… attachment of the tool …”.  Suggested claim language: “… the attachment of the tool …” in line 14.

Claim 3 recites “a pre-processor for creating state data …” in line 6 and “… based on the data created by the pre-processor …” in lines 15-16; thus, there is antecedent support for “state data”.  Suggested claim language: “…. based on the state data created by the pre-processor …” in lines 15-16.

Claim 7 recites “… when the tool is attached to the tool magazine …” in lines 9-10 and  “… attachment of the tool …” in line 13; hence, there is antecedent support for “… attachment of the tool …”.  Suggested claim language: “… the attachment of the tool …” in line 13.

Claim 7 recites “a pre-processor for creating state data …” in line 6 and “… based on the data created by the pre-processor …” in line 14; thus, there is support for “state data”.  Suggested claim language: “…. based on the state data created by the pre-processor …” in line 14.

Claim 7 recites “… chronological data of a vibration or sound generated in the tool changer …” in lines 8-9 and “… with respect to chronological data of a vibration or sound generated in the tool changer …” in lines 19-20; hence, there is antecedent support for “… chronological data of a vibration or sound generated in the tool changer …”.  Suggested claim language: “… the chronological data of the vibration or sound generated in the tool changer …” in lines 19-20.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The breath of claim 1, 3 and 7, with respect to the claim interpretation of “a data acquisitor” in claims 1, 3 and 7 and “a tool attachment abnormality detector” in claims 1, 3 and 7, are unknown since the Disclosure as originally filed 12 November 2019 fails to recite clear structure for the claim elements. 

Claim 2, dependent from claim 1, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claims 4-6, dependent from claim 3, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 3.

Claims 8-10, dependent from claim 7, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 7.

The breath of claim 1, 3 and 7, with respect to the claim interpretation of “a pre-processor” in claims 1, 3 and 7, is unknown since the Disclosure as originally filed 12 November 2019 fails to recite an algorithm that a computer uses to perform the claimed functions of creating data.

Claim 2, dependent from claim 1, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claims 4-6, dependent from claim 3, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 3.

Claims 8-10, dependent from claim 7, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:

Claim 2 recites “the abnormality in attachment of the tool to the tool magazine in the tool changer each provided in corresponding one of the plurality of machining centers is detected” in lines 5-8.  Suggested claim language “detecting an abnormality in attachment of a tool to a tool magazine in a tool changer provided in each 
	
Claim 6 recites “the abnormality in attachment of the tool to the tool magazine in the tool changer each provided in corresponding one of the plurality of machining centers is detected” in lines 6-9.  Suggested claim language “an abnormality in attachment of a tool to a tool magazine in a tool changer provided in each 

Claim 10 recites “the abnormality in attachment of the tool to the tool magazine of the tool changer each provided in corresponding one of the plurality of machining centers is detected” in lines 5-8.  Suggested claim language “detecting an abnormality in attachment of a tool to a tool magazine of a tool changer provided in each 

Claim limitations “a data acquisitor” (claims 1, 3 and 7); “a pre-processor” (claims 1, 3 and 7); and “a tool attachment abnormality detector” (claims 1, 3 and 7) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The breath of claims 1, 3 and 7 (including respective dependent claims 2, 4-6 and 8-10) are unknown since the Specification fails to recite clear structure for the claim 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more.

At step 1, claim 1 recites a device, therefore is a machine, which is a statutory category of invention. 

At step 2A, prong one, the claim recites “creating data regarding at least chronological data of vibration or sound generated in the tool changer when the tool is 
attached to the tool magazine, the data regarding the at least chronological 
data being created based on the data acquired”; and “detecting an abnormality in attachment of the tool to the tool magazine based on the data created”.

The limitation of “creating data regarding at least chronological data of vibration or sound generated in the tool changer when the tool is attached to the tool magazine, 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “detecting an abnormality in attachment of the tool to the tool magazine based on the data created”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claims precludes the step from being practically performed in the mind.  For example, “detecting” in the context of the claim encompasses an assessment of data created (i.e. sequentially ordered data).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 



The “tool” and “tool magazine in a tool changer provided in (the) machining center” are generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The “data acquisitor for acquiring data” is recited at a high level of generality and represents a mere means for data gathering (i.e. vibration or sound data) that is necessary for use in the recited judicial exception, as the acquired data is used in the abstract mental concepts of “creating”.  The use of the data acquisitor is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  

The “pre-processor” is recited at a high level of generality and represents a mere means for data gathering (i.e. created data) that is necessary for use in the recited judicial exception, as the created data is used in the abstract mental concepts of 

The “tool attachment abnormality detector” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “tool attachment abnormality detector”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional elements of the “tool” and “tool magazine in a tool changer provided in (the) machining center” merely limits the abstract idea to a field of use.  

The data acquisitor and pre-processor, as discussed above, represent mere means for gathering data and is an insignificant extra-solution activity.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

The limitations of claim 2 further details of a plurality of machining centers representative of the machining center recited in claim 1; hence, claim 2 stands rejected for the same rational set forth in claim 1.

The additional limitation of “gathering data from a network” in claim 2, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).   Further, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to tool magazines and operation thereof. 

U.S. Patent Publication No. 2015/0209924 A1 discloses a tool exchanger that performs tool indexing by turning of a turret.

U.S. Patent Publication No. 2019/0030668 A1 discloses a tool change rotary position determining device and a tool change rotary position determining method for 
determining a tool change rotary position of a turret when a tool is transferred between a grip of the turret and a spindle to be attached to and removed from the spindle.

U.S. Patent Publication No. 2019/0064768 A1 discloses an abnormality detection apparatus and a machine learning device that detect an abnormality during the exchange of tools.

U.S. Patent Publication No. 2020/0133244 A1 discloses a device, a method, and a program for preparing data that indicates an operating state of equipment. 

U.S. Patent Publication No. 2021/0031323 A1 discloses a tool-mounting-state estimation system and a machine tool.


magazine.
Japanese Patent Publication No. JP 2008-087094 A discloses detecting an attaching state of a tool or an attachment of a wrong type tool while the tool is attached to a driving device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117